UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANNAMARIE TROMBETTA,

                             Plaintiff,

       against
                                                        CIVIL ACTION NO.: 18 Civ. 993 (RA) (SLC)

NORB NOVOCIN, et al.,                                                      ORDER

                             Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       The Court conducted a telephone conference today, April 6, 2020 regarding Plaintiff

Annamarie Trombetta’s next steps regarding her Amended Complaint, in light of the Court’s

March 19, 2020 Opinion and Order (ECF No. 40).

       Ms. Trombetta is directed to serve her Amended Complaint on Defendants William

Seippel and Worthpoint.com, and file proof of service on ECF by Thursday, May 21, 2020. If

Ms. Trombetta requires more time to effect service, she must file a letter-motion for additional

time via ECF. Once Mr. Seippel and Worthpoint.com have served and appeared in this action,

the Court will schedule another conference with the parties to discuss their next steps.

       Chambers has mailed a copy of this Order to Ms. Trombetta at the address below.
Dated:       New York, New York
             April 6, 2020

                                                SO ORDERED



                                                _________________________
                                                SARAH L. CAVE
                                                United States Magistrate Judge



Copy Mailed By Chambers To:       Annamarie Trombetta
                                  175 East 96th Street (12R)
                                  New York, NY 10128




                                            2
